Citation Nr: 1812094	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served in active duty service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board previously remanded this matter in May 2015 and July 2017.

The Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDING OF FACT

ED was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected disability.


CONCLUSION OF LAW

ED was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has not asserted direct service connection nor does the record show that ED is directly related to service.  Specifically, service treatment records are silent for complaints, treatment or diagnosis of ED.  Therefore, ED was not shown in service.  Moreover, ED was not shown for many years and there is no medical nexus between ED and service.  Therefore, direct service connection is not warranted.

Rather, the Veteran contends that ED is due to his service-connected PTSD.  In a November 1998 private treatment note, he complained of ED.  The private physician noted that the Veteran smoked about one pack of cigarettes per day and drank about six beers per week.  He said he was able to get an erection but that he was unable to maintain it.  No connection was made to service and the Veteran was not diagnosed with PTSD at that time. In a January 2011 PTSD VA examination, the examiner noted that the Veteran had problems with ED and enlarged prostate but no causal relationship was addressed.

In a June 2015 VA male reproductive examination, the Veteran stated that he was diagnosed with ED three to four years prior.  He indicated that he tried medication but it did not help so he stopped taking it.  He reported that he had an enlarged prostate and took medication for that.  He also reflected that he was diagnosed with PTSD about one to two years prior in approximately December 2013.  The examiner opined that ED preceded a diagnosis of PTSD so it was not aggravated by PTSD.  

In July 2017, the Board remanded for clarification of the dates of diagnoses as the evidence suggested an earlier onset for ED.  In July 2017, a different clinician also opined that the Veteran's ED was not caused by, related to or aggravated by PTSD.  The clinician reasoned that medical literature did not support that ED was caused by PTSD or that PTSD caused ED.  Causes of ED as documented by Mayo Clinic included hypertension, smoking, increased cholesterol, diabetes, obesity, sleep disorders, treatments for enlarged prostate, prostate cancer, and medications taken for diabetes and heart conditions.  The reviewer further stated that the Veteran was on two medications that listed ED as a side effect.  

The Board places significant probative value on the July 2017 opinion undertaken specifically to address the issue on appeal.  Specifically, the clinician reviewed the claims file and the in-person examination.  There is no indication that the clinician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the clinician has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the medical opinion is of great probative value.  Thus, the medical evidence does not support a finding that ED is related to PTSD.

Next, the Board has considered the lay statements offered in support of the claim.  The Veteran is competent to report symptoms of his condition, Layno v. Brown, 6 Vet. App. 465 (2004), however, lay witnesses are not competent to provide a medical diagnosis.  Therefore, he is not competent to state the cause of his current ED.  Thus, more probative weight is assigned to the medical opinion than the Veteran's contentions, and there are no medical opinions to the contrary.  Based on the above, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for ED is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

